Title: James Madison to James Breckenridge, 8 January 1828
From: Madison, James
To: Breckinridge, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 8. 1828
                            
                        

                        I have recd. yours of Decr. 23. The difficulty I fear will be as great as the importance of providing as
                            successor to Mr. Long. You know his anxiety to secure the appointment given him in the London University; to which is to
                            be added the necessity he states of his returning to England on other accounts, at the expiration of his stipulated term;
                            so that there is no chance of his permanent stay with us. 
                        I have just recd. a letter from Mr. Brougham Chairman of the Council to the London University, saying that
                            Mr. Long’s presence will be called for within the Autumn of this year, and that the Council are very anxious that he may
                            be released from his engagements here in time to be then there. My answer which it was proper to hasten, urges the greater
                            difficulty here of providing a temporary substitute substitute for him, than where adequate Teachers are so much more
                            numerous; and hopes this consideration will be allowed its due weight by the Council; admitting at the same time our
                            desire that Mr. Long may not be ultimately disappointed of the place he has so much at heart. This I conceived to be the
                            vie<w of the> case prevailing with the Visitors; Mr. L. appearing to have acted on the occasion with
                            fa<irness & consis>tency, and with a desire to mitigate as much as he could, the inconveniency to
                            the University <from his leaving> it. A compulsive detention of him with the loss of an object which he
                            represents as of v<ital importance> to the welfare of himself and his connections in England, would indeed
                            impair not a little <the advan>tage expected from his compleating the term of his contract with our
                            University. I do not altogether despair that the London Council may withdraw their application, tho’ it is quite probable
                            that the letter of Mr. B. has its origin in the suggestion of Mr. Long’s friends, if not of himself. It is possible also
                            that delays may occur in opening the University which may remove the difficulty. That relating to the vacancy in the Chair
                            left by Mr. Bonnycastle is still unremoved, awaiting a close of the correspondence on the subject in the hands of Genl.
                            Cocke & Mr. Johnson With great esteem & regard

                        
                            
                                James Madison
                            
                        
                    